                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                      STATESBORO DIVISION
PHILLIP MICHAEL BERRY,           )
                                 )
     Plaintiff,                  )
                                 )
v.                               )          CV618-132
                                 )
SHERIFF OF TOOMBS COUNTY,        )
ALVIE LEE KIGHT, Jr., et al.,    )
                                 )
     Defendants.                 )

                                ORDER

     Defendants’ motion to stay discovery (doc. 17) pending resolution of

their motion to dismiss (docs. 11 & 12), which is unopposed (see doc. 17

at 4) is GRANTED.      Within 14 days of resolution of the motion to

dismiss, if any claims remain, the parties are DIRECTED to file an

amended Rule 26(f) report and proposed scheduling order.

     SO ORDERED, this 18th day of April, 2019.

                                 ______________________________
                                  ___________________________
                                 CHRIS
                                  HRISTOPHER
                                    I TO
                                       T PH E L. RAY
                                          HER
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
